 



APOLLO GROUP, INC.
2000 STOCK INCENTIVE PLAN
PLAN AMENDMENT
     The Apollo Group, Inc. 2000 Stock Incentive Plan, as previously amended and
restated (the “Plan”), is hereby further amended, effective June 22, 2007, as
follows:
     1. Section 3.1(r) of he Plan is hereby amended in its entirety to read as
follows:
     (r) “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goals for a Participant for a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following: pre-tax or after-tax net
earnings or net income, sales or revenue growth, operating earnings, operating
cash flows, return on net assets, return on stockholders’ equity, return on
assets, return on capital, Stock price growth, stockholder returns, gross or net
profit margin, earnings per share, price per share of Stock, market share,
operating income, net operating income or net operating income after tax,
operating profit or net operating profit, operating margin, earnings before
interest and taxes, earnings before taxes, earnings before interest, taxes,
depreciation, amortization and charges for stock-based compensation, earnings
before interest, taxes, depreciation and amortization, economic value-added
models, cash flow objectives, cost reductions or budget objectives, any of which
may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group. The Committee shall, within
the time prescribed by Section 162(m) of the Code, define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period for such Participant.
     2. Except as modified by this Plan Amendment, all the terms and provisions
of the Plan as in effect immediately prior to such amendment shall continue in
full force and effect.
          IN WITNESS WHEREOF, APOLLO GROUP, INC. has caused this Plan Amendment
to be executed on its behalf by its duly-authorized officers on this 26th day of
June 2007.

     
 
  APOLLO GROUP, INC.
 
   
 
  By: /s/ Joseph L D’Amico
 
   
 
   
 
  TITLE: Chief Financial Officer

 